NO.
12-11-00068-CV
            
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
IN
THE INTEREST                                          §                 APPEAL
FROM THE 294TH
 
OF
L.S. AND L.S.,                                             §                 JUDICIAL
DISTRICT COURT
 
CHILDREN                                                        §                 VAN
ZANDT COUNTY, TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
     This
appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.  By written notice dated March 3, 2011, this court
requested that Appellant pay the filing fee for the appeal on or before March
14, 2011.  See Tex. R. App. P. 5. 
On Appellant’s motion, his deadline for payment of his filing fee was extended
to April 11, 2011.  However, Appellant did not pay his filing fee.
            In
a second written notice dated April 15, 2011, the court advised Appellant that
the filing fee was due to have been paid on or before April 11, 2010, but had
not been received.  The notice further provided that unless the filing fee was
paid on or before April 25, 2011, the appeal would be presented for dismissal
in accordance with Texas Rule of Appellate Procedure 42.3.  The April 25
deadline has passed, and Appellant has not complied with the court’s request. 
Because Appellant has failed, after notice, to comply with Rule 5, the appeal
is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered April 29, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)